the defendant from two judgments of the Supreme Court, Queens County (Rotker, J.), both rendered September 13, 1994, convicting him of robbery in the second degree (one count as to each indictment), upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are reversed, on the law, and the matter is remitted to the Supreme Court, Queens County, for further proceedings consistent herewith.
The transcript of the defendant’s plea proceeding does not indicate that the defendant was told that if he failed to appear for sentencing the court could impose harsher sentences than the ones that were promised. Accordingly, even though the de*640fendant failed to appear for sentencing, the court could not impose sentences greater than those for which the defendant had bargained without first affording him an opportunity to withdraw his pleas and stand trial (see, People v Hodge, 207 AD2d 845; People v Elliot, 204 AD2d 565; People v Rosa, 194 AD2d 755; People v Argil C., 190 AD2d 856, 857).
In light of the above determination, the defendant’s remaining contentions need not be addressed. Mangano, P. J., Thompson, Florio and McGinity, JJ., concur.